PCIJ_A_22_FreeZonesUpperSavoyGex_FRA_CHE_1929-08-19_ORD_01_EV-SE_02_FR.txt. 28

OPINION INDIVIDUELLE DE M. NEGULESCO

Le soussigné diffère de la majorité de la Cour pour les
motifs suivants :

Le 29 mars 1928, le Gouvernement de la République fran-
çaise et le Conseil fédéral suisse ont notifié à la Cour le
compromis intervenu entre eux le 30 octobre 1924, au sujet
des zones franches de la Haute-Savoie et du Pays de Gex.

L'article premier du compromis précise la question posée à
la Cour.

En vertu de cet article, la Cour doit se prononcer sur l’inter-
prétation de l’article 435, alinéa 2, avec ses annexes, du Traité
de Versailles, et dire si, « entre la France et la Suisse », cet
article et ses annexes « ont abrogé ou ont eu pour but de
faire abroger » les stipulations des traités de 1815 qui ont créé
les zones franches du Pays de Gex et de la Haute-Savoie.

La demande posée à la Cour de dire si l’article 435, alinéa 2,
avec ses annexes, « a abrogé ou a eu pour but de faire abroger »
les stipulations des traités de 1815, doit être interprétée dans
le sens que si la Cour arrive à la non-abrogation des stipula-
tions dont il s’agit, elle doit examiner si l’article 435, alinéa 2,
« a eu pour but de faire abroger » ces stipulations. Cette
expression se réfère à deux situations différentes: l’une qui
implique pour la Suisse l'obligation d’abroger les stipulations
des zones franches par un accord à conclure avec la France;
l'autre, au contraire, laisse à la Suisse toute liberté quant à la
base et aux conclusions de cet accord.

En vertu de la première interprétation, l'obligation de la
Suisse consiste à accepter comme base des négociations futures
la disparition du régime suranné qui obligeait la France à
retirer sa ligne douanière en deçà de sa frontière politique ; au
29 OPINION INDIVIDUELLE DE M. NEGULESCO

contraire, en vertu de la deuxième interprétation, la Suisse,
n'étant pas obligée, dans les conditions ci-dessus, est libre de
conclure ou non Vaccord dans les conditions qu’elle trouve
opportunes.

L’incidente « entre la France et la Suisse » paraît de prime
abord n'avoir aucun sens, car un article de traité doit être
compris de la même manière soit qu’il s’agisse de signataires
d’un traité ou de non-signataires.

L’expression « entre la. France et la Suisse » ne peut être
comprise que d'une seule manière : déterminer le sens de
l’article 435, alinéa 2, pris individuellement, et voir ensuite,
en examinant les annexes et les traités de 1815, dans quelles
limites cet article est opposable à la Suisse, qui n’a pas pris
part à la signature du Traité de Versailles.

Les traités de 1815, conclus pour un temps indéterminé, ont
été imposés à la France par la situation de fait qui rendait à
Genève la vie économique très difficile à cause de sa proximité
de la ligne douanière- française, qui coincidait avec la frontière
politique. Ce fut ce qui détermina les Puissances à obliger la
France à reculer sa ligne douanière pour permettre la création

des zones franches du Pays de Gex et de la Haute-Savoie.

La situation de fait a changé au cours du XIXT siècle. La
Suisse, ayant réalisé son unité politique, établit sur ses fron-
tières, en 1849, sa ceinture douanière. Les zones, qui avant
1849 recevaient seulement les produits du canton de Genève,
virent affluer les produits de toute la Suisse.

La France ne pouvait pas, en raison de ce changement de la
situation de fait, dénoncer unilatéralement les traités de 1815.
Lorsque la Russie, en 1870, pendant la guerre entre la France
et Allemagne, déclara s’affranchir des stipulations du Traité
de Paris de 1856 relativement a la neutralisation de la mer
Noire, les Puissances, réunies à Londres, proclamérent les
principes contenus dans le Protocole du 17 janvier 1871. Les

Puissances ont reconnu le droit d’invoquer la clause rebus sic
30 OPINION INDIVIDUELLE DE M. NEGULESCO

stantibus comme motif d'extinction des traités, mais ont con-
damné en même temps la prétention de la Russie de pouvoir,
unilatéralement, dénoncer un traité.

L'article 19 du Traité de Versailles permet le changement
ou l’abrogation d'un traité devenu inapplicable à cause de la
nouvelle situation de fait; mais cela à la suite. d’un vote
unanime de l’Assemblée de la Société des Nations et non par
l'effet d’une déclaration unilatérale. L'article 19 du Traité de
Versailles a donc consacré la validité de la clause rebus sic
stantibus et a condamné en même temps la prétention d’en
déterminer l'application par voie unilatérale. |

L'article 435 du Traité de Versailles n’est que l'application
de ce principe. Lorsque les Puissances signataires des traités de

1815 se trouvaient réunies à Versailles, elles pouvaient, par
leur accord, constater si la demande de la France était fondée.

La France, en effet, avait fait une double demande d’abroga-
tion: l’une se référant aux zones militairement . neutralisées
de la Haute-Savoie, l’autre visant les zones franches de la
Haute-Savoie et du Pays de Gex.

Les Puissances signataires du Traité de Versailles recon-
nurent dans les deux cas que la demande de la France était
justifiée et que les traités de 1815, conclus à cause de la
situation de fait, « ne correspondent plus aux circonstances
actuelles ». Les Puissances formulérent cette constatation par
les dispositions de l’article 435. _

Cet article est en effet formé de deux alinéas qui se réfèrent
à deux situations différentes: le premier a trait à la zone
militairement neutralisée de la Haute-Savoie et mentionne
l'accord entre la Suisse et la France, le second a trait aux
zones franches de la Haute-Savoie et du Pays de Gex et ne
mentionne pas cet accord. Cela s’explique par le fait que, la
France ayant reconnu devant la Conférence que la Suisse
avait adhéré au Traité du 20 novembre 1815 concernant la
zone militairement neutralisée, le consentement de la Suisse
était nécessaire; au contraire, la France soutenant que la
Suisse n’a pas pris part au Traité de 1815 concernant les
zones franches, le consentement de la Suisse n’était pas néces-
saire.
31 OPINION INDIVIDUELLE DE M. NEGULESCO

Lorsque les Puissances ont reconnu, par l'alinéa premier
de l’article 435, pour la zone militairement neutralisée de la
Haute-Savoie, que les stipulations des traités de 1815 et autres
actes complémentaires « ne correspondent plus aux circon-
stances actuelles », elles ont indiqué que ces stipulations
sont et demeurent abrogées, ce qui est expressément indiqué
dans la partie finale du premier alinéa comme une conséquence
de cette constatation: « en conséquence, les Hautes Parties
contractantes prenhent acte de l'accord intervenu entre le
Gouvernement français et le Gouvernement suisse pour l’abro-
‘gation des stipulations relatives à cette zone qui sont et
demeurent abrogées ».

Le second alinéa commence par les mots:

« Les Hautes Parties contractantes reconnaissent de
même que les stipulations des traités de 1815 et des
autres actes complémentaires relatifs aux zones franches
de la Haute-Savoie et du Pays de Gex ne correspondent
plus aux circonstances actuelles... »

L'expression « de même » établit la liaison entre les deux
alinéas et nous fait voir l’inutilité de proclamer l’abrogation
qui, dans le premier alinéa, est la conséquence de la consta-
tation du fait que les stipulations des traités de 1815 ne
correspondent plus aux circonstances actuelles, Lorsque les
Puissances ajoutent, dans le deuxième alinéa: «et qu’il
appartient à la France et à la Suisse de régler entre elles,
d'un commun accord, le régime de ces territoires, dans les
conditions jugées opportunes par les deux pays », elles indiquent
que les deux Etats sont placés sur un pied d’égalité par la
suppression du régime des zones franches, et, par conséquent,
qu’il appartient à la France et à la Suisse de régler d'un
commun accord le régime de ces territoires.

Il est en effet généralement admis que les signataires d’un
grand traité politique, qui a changé la carte du monde,
peuvent abroger même tacitement les stipulations des traités
antérieurs qui ne correspondent plus aux circonstances actuelles.

Le Traité de Versailles, dans plusieurs cas d’abrogation des
stipulations antérieures, emploie quelquefois la formule de
l’abrogation expresse; d’autres fois, l’abrogation résulte taci-
tement de la constatation du changement de circonstances.
32 OPINION INDIVIDUELLE DE M. NEGULESCO

C’est ainsi que l’article 31 du Traité de Versailles. emploie
l'expression que les stipulations des Traités du 19 avril 1830,
qui établissaient le régime de la Belgique, « ne correspondent
plus aux circonstances actuelles » Il est à remarquer que,
sans que l’abrogation ait été prononcée par toutes les Puis-
sances signataires du Traité de Versailles, mais seulement
consentie par l'Allemagne, cette expression doit être consi-
dérée comme la constatation d’un fait qui produit comme
conséquence l’abrogation. C’est ainsi que le préambule du
Traité de Locarno, signé le 16 octobre 1925 entre l’Allemagne,
la Belgique, la France, la Grande-Bretagne et l'Italie, constate
l’abrogation des traités de 1839 relatifs à la neutralité de la
Belgique. La même interprétation a été donnée par le Gouver-
nement néerlandais, dans ses négociations avec la Belgique,
pour régler la situation découlant de l’article 31 du Traité de
Versailles.

. Les travaux préparatoires démontrent encore la volonté
persistante de la France d’abroger les dispositions des traités
de 1815 relativement aux zones franches .et la position prise
par la Suisse de ne pas s'opposer à cette abrogation, par
l'affirmation de son droit aux zones franches.

C'est le 18 décembre 1918 que l'ambassadeur de France
notifiait au Conseil fédéral que le Gouvernement français
« était décidé à abolir les survivances d’un autre âge incompa-
tibles avec les nécessités actuelles ».

Dans la note française du 24 février 1919 adressée au
ministre de Suisse à Paris, il est question de « substituer au
régime des zones franches un régime conforme aux idées et
aux besoins modernes …. et basé sur une juste réciprocité ».

Or, la réciprocité ne peut se concevoir que par la suppres-
sion des zones franches et l'établissement d’une ligne doua-
nière à la frontière politique. Le 29 avril 1919, dans la lettre
de M. Pichon à M. Ador, les intentions de la France sont
nettement précisées: d'une part, l’abrogation par les Puis-
sances des stipulations des traités de 1815, d'autre part,
conclusion d’un accord avec la Suisse sur un pied d’égalité.
33 OPINION INDIVIDUELLE DE M. NEGULESCO

Dans le télégramme du 3 mai au chargé d’affaires de France,
M. Pichon affirme de nouveau le désir de la France d’abroger
les dispositions des traités de 1815.

D'autre part, la Suisse, ni par sa note du 14 janvier ni
par celles du 2 mai et du 5 mai, n’affirme que son assen-
timent soit juridiquement nécessaire à l’abrogation des traités
de 1815 qui imposent à la France le régime des zones; c’est
seulement le 29 mai 1919, postérieurement à l'insertion de
l’article 435 dans le Traité de Versailles, par la décision prise
par les Puissances signataires, que la Suisse déclare avoir un
droit, car les stipulations des traités de 1815 « ne peuvent
être modifiées ou remplacées que d’un commun accord entre
la Suisse et la France ».

Tout ceci prouve que les Puissances signataires du Traité
de Versailles, au moment de l'adoption de l’article 435, ne se
sont pas trouvées en face d’une opposition de la part de la
Suisse qui affirmait son droit. Il est donc difficile d'admettre
que les Puissances, y compris la France, aient proclamé que
la diminution de souveraineté imposée à Ja France devait
continuer à exister dans l’avenir.

# x

Les deux annexes insérées à l’article 435 du Traité de Ver-
sailles sont deux notes: l’une, en date du 5 mai I910, est
adressée par le Conseil fédéral suisse au Gouvernement fran-
çais ; l’autre, en date du 18 mai, est la réponse du Gouver-
nement français à la communication du 5 mai.

Les deux aotes ne sont pas adressées aux Puissances signa-
taires du Traité de Versailles, mais échangées réciproquement
entre les deux Gouvernements. Elles doivent être considérées
comme des déclarations unilatérales qui, ayant été insérées au
Traité avant le 28 juin 1919, jour de la signature du Traité,
doivent avoir une valeur juridique égale.

La France a fait insérer ces notes, car elle avait intérêt
à le faire. L'article 435 avait abrogé les stipulations des trai-
tés de 1815 sans l’assentiment de la Suisse. La France, tout
en lui contestant le droit de s'opposer à l’abrogation — car,
d’après elle, la Suisse n'avait pas participé aux traités de
34 OPINION INDIVIDUELLE DE M. NEGULESCO

1815 qui ont créé les zones franches —, désirait cependant,
au point de vue politique, obtenir son acquiescement pour
‘ conserver ses rapports de bon voisinage. La France prétend
que la note du 5 mai contient le consentement de la Suisse
à l’abrogation ; la Suisse prétend le contraire.

La note suisse du 5 mai doit être considérée comme une
déclaration par laquelle la Suisse reconnaît un article du Traité
avec les réserves y contenues. Cet acte unilatéral ne peut pro-
duire qu’un seul effet: obliger la Suisse dans les limites. de
sa propre déclaration.

Par la note du 5 mai, le Gouvernement suisse fait connaître
au Gouvernement français qu'après avoir examiné les disposi-
tions de l’article 435, il est heureux d’y acquiescer sous les
réserves suivantes. La première réserve, en ce qui concerne
la zone franche de la Haute-Savoie et du Pays de Gex, est
que le Gouvernement suisse ne veut pas adhérer à la constata-
tion des Puissances « que les stipulations des traités de 1815
ne correspondent plus aux circonstances actuelles », car « de
son adhésion à cette rédaction » il pourrait « être conclu qu'il
se rallierait à la suppression d’une institution .... qui a fait
ses preuves ».

Ce refus d'adhésion du Gouvernement suisse nous fournit
l'interprétation que le Gouvernement suisse donnait lui-même
aux stipulations de l’article 435, alinéa 2; il reconnaît que
- l'expression « ne correspondent plus aux circonstances actuelles »
signifie l’abrogation des traités de 1815.

L'article 435, alinéa 2, après avoir abrogé les traités de
1815, prévoit la possibilité pour la France et la Suisse de
régler entre elles, d’un commun accord, le régime de ces ter-
ritoires. La note suisse du 5 mai, dans sa deuxième réserve,
accepte l’a abrogation à condition que le régime des zones reste
en vigueur jusqu’au moment où.un nouvel accord sera inter-
venu entre la Suisse et la France.

Voici d’ailleurs la lettre b) de. la note suisse qui, par son
insertion à la fin de la note, a le caractère d’une disposition
transitoire :

« b) Il est admis que les stipulations des traités de 1815

.et autres actes complémentaires concernant les zones fran-
ches resteront en vigueur jusqu'au moment où un nouvel
35 OPINION INDIVIDUELLE DE M. NEGULESCO

arrangement. sera intervenu entre là Suisse et la France
pour régler le régime de ces territoires. »-

Le jour où le nouvel accord entrera en vigueur, la Suisse
est d’accord que les anciennes stipulations n’existeront plus.
Mais on ne voit pas en vertu de quelle opération juridique
ces stipulations n’existeront plus sinon de l’abrogation de ces
stipulations par les dispositions de l’article 435, alinéa 2, du
Traité de Versailles.

Par la note du 18 mai 1919, le Gouvernement français
commence par prendre acte de l'adhésion du Gouvernement
fédéral au projet d'article à insérer dans le Traité de Versailles,
et, en ce qui concerne les réserves suisses relatives aux
zones franches, le Gouvernement français est d'accord avec le
Gouvernement suisse de maintenir « provisoirement » le régime
de 1815 jusqu'à l'application du « régime conventionnel »
entre les deux Puissances. « D’autre part, le Gouvernement
de la République ne doute pas que le maintien provisoire du
régime de 1815, relatif aux zones franches, visé par cet alinéa
de la note de la Légation de Suisse du 5 mai, et qui a évidem-
ment pour motif de ménager le passage du régime actuel au
régime conventionnel, ne constituera en aucune façon une cause
de retard à l'établissement du nouvel état de choses reconnu
nécessaire par les deux Gouvernements. »

Les deux notes étant d’une valeur juridique égale, il faut
examiner si elles s'accordent ou si elles se contredisent. L’accord.
entre la France et la Suisse, qui est la condition de la
deuxiéme réserve, n’étant pas encore intervenu, c’est la pre-
miére réserve, qui consiste dans le refus de la Suisse de
donner son assentiment à l’abrogation des traités de 1815, qui
doit être prise en considération. Et comme ceci est en contra-
diction avec la note du Gouvernement français du 18 mai, il
faut en conclure que les deux notes s’annulent réciproquement
et qu’on retombe sur l’article 435, alinéa 2, du Traité de
_ Versailles.

fl est à remarquer qu'au moment de la signature du Traité
de Versailles, la France, qui n’a jamais renoncé à demander
l'abrogation des traités de 1815 relativement aux zones franches,
avait préalablement fait insérer en annexe sa note du
18 mai 1919 qui confirme encore sa volonté d’abroger. Et
comme la France et toutes les Puissances ont voté Particle 435
36 OPINION INDIVIDUELLE DE M. NEGULESCO

à l’unanimité, il est difficile de dire que les Puissances
‘ont voulu, contrairement à la volonté de la France, faire
continuer dans l’avenir, au profit de la Suisse, le régime des
zones franches qui constitue pour la France une diminution
de souveraineté.

*
* %*

Ce que les Puissances ont voulu réaliser par l’article 435,
alinéa 2; c’est l’abrogation des stipulations des traités de
1815. La question est de savoir si elles avaient le droit de le
faire sans l’assentiment de la Suisse. Cela nous conduit à
examiner si la Suisse a pris part aux traités de 1815 ou si
ces traités ont créé un droit en faveur de la Suisse.

En ce qui concerne la zone franche de la Haute-Savoie,
dite zone sarde, la Suisse avait un droit, en vertu du Traité
de Turin du 16 mars 1816, qui n’a pas pu être abrogé
en vertu de l’article 435, alinéa 2, sans l’assentiment de la
Suisse. |

Les faits antérieurs au Traité de Versailles, notamment
l'établissement des douanes fédérales en 1840, jugés pertinents
par la Cour, et qui ont motivé la rédaction de l’article 435,
alinéa 2, peuvent, en ce qui concerne la zone sarde, justifier
l’abrogation par l’application de la clause rebus sic stantibus
en vertu d’un accord librement conclu entre la France et la
Suisse.

En ce qui concerne la zone de Gex, ‘elle fut créée par le
Traité du 20 novembre 1815, signé et ratifié par la France
avec l’Autriche, la Grande-Bretagne, la Prusse et la Russie.
La Suisse n’a participé ni par sa signature ni par son
adhésion.

Si la Suisse n’a pas un droit contractuel en vertu du Traité
du 20 novembre 1815, il faut examiner si les Puissances ont
stipulé en sa faveur un droit en vertu de ce Traité.

Il est possible, dans une convention internationale, de sti-
puler un droit en faveur d’un Etat tiers. Mais alors que, dans
les législations nationales qui admettent une pareille stipula-
tion, le tiers a un droit en vertu de la stipulation même, dans
le droit international les États qui ont fait une pareille
37 OPINION INDIVIDUELLE DE M. NEGULESCO

stipulation s’obligent mutuellement d'accepter avec le tiers la
conclusion de l’accord supplémentaire qui viendra se joindre
à l’accord qui a été conclu. A cet effet, le traité peut prévoir
la faculté des tierces Puissances intéressées d’y adhérer, et,
faute de pareille stipulation, il est nécessaire de conclure un
accord entre les États signataires et l’État tiers.

Une adhésion d’un État tiers à un traité qui a été conclu
ne peut avoir lieu que quand une pareille faculté a été prévue
par le traité. Or, le Traité du 20 novembre 1815 ne prévoit
pas en faveur d’un autre État le droit d'y adhérer.

La Cour, dans son Arrêt n° 7, a proclamé que la Pologne,
qui n'était pas signataire de la Convention d’armistice et du
Protocole de Spa, ne peut se prévaloir de ces actes, car, comme
dit la Cour: « Les actes en question ne prévoient pas la faculté,
pour d’autres États, d’y adhérer. »

La Suisse, ne pouvant se prévaloir d’une adhésion, doit
prouver qu’un accord est intervenu entre elle et les Puissances
signataires du Traité de 1815 par lequel il serait établi que
la France s'était obligée envers la Suisse à retirer son cordon
douanier, et que par conséquent les stipulations dont il s’agit
ne peuvent être abrogées que du consentement de la Suisse.
Tant que la Suisse n’a pas fait la preuve qu’un accord s’est
formé dans les conditions ci-dessus entre elle et les Puissances,
on doit en conclure que la France ne peut être obligée, en
vertu du Traité du 20 novembre 1815, qu’envers les Puissances
signataires.

Encore faut-il, pour qu’un État puisse se prévaloir d’une
stipulation en sa faveur, que le nom de cet État soit men-
tionné dans le traité dont il s’agit. Le Traité du 20 novembre
1815 impose à la France l'obligation de retirer sa ligne douanière
en deçà de sa frontière politique et n'indique pas qu'il s’agit
d'un droit en faveur de la Suisse. Voici les termes du Traité :

« La ligne des douanes françaises sera placée à | l'ouest
du Jura de manière que tout le pays de Gex se trouve
- hors de cette ligne. »
38 OPINION INDIVIDUELLE DE M. NEGULESCO.

Le nom de la Suisse ne figure même pas dans les stipulations
qui se réfèrent à la création de la zone. Il n’y a que Vobliga-
tion de la France de retirer sa ligne douanière en deçà de. la
frontière politique. Dans le silence, on doit considérer que les
Grandes Puissances signataires du Traité de 1815 sont les
‘titulaires des droits à exercer contre la France. On ne peut
pas, par le silence d’un traité, créer des droits en faveur des
Etats tiers. Il est évident que la Suisse a un grand intérêt à
l'existence de cette zone, mais cet intérêt ne justifie pas
l'exercice d’un droit. -

Même si l’on considère que plusieurs États peuvent, en vertu
d'un traité, créer des droits en faveur d’un Etat tiers sans
même que son nom y soit mentionné, il est difficile de dire
que l’abrogation de ce traité ne peut avoir lieu .sans son
assentiment. C’est ainsi qu’on ne peut soutenir que les tierces
Puissances en paix avec l'Allemagne et qui ont le droit au
libre passage du canal de Kiel, en vertu de l’article 380 du
Traité de Versailles, peuvent empêcher par leur veto l’abroga-
tion de cette disposition, malgré qu’elles soient restées étran-
gères à ce Traité. |

Même si la Suisse avait un droit en vertu d’une stipulation
en sa faveur, elle n’a pu l'exercer que tant que l’abrogation
du Traité de 1815 n’a pas été proclamée par les Puissances
signataires.

Les conclusions qui précèdent trouvent leur appui dans le
précédent de jurisprudence internationale relatif aux îles d’Aland.
La situation de la Suède à l’égard de la Convention signée le
30 mars 1856 entre la France, la Grande-Bretagne et la Russie
au sujet de la démilitarisation des îles d’Aland est la même
que celle de la Suisse par rapport au Traité du 20 novembre 1815.

Le rapport du Comité des juristes (Journal officiel de la
Société des Nations, octobre 1920, p. 18) précise la situation juri-
dique de la Suède à l'égard du Traité du 30 mars 1856 et pro-
clame les principes qui s'appliquent à l'espèce :

« En ce qui concerne la Suède, elle n’a sans doute pas un
droit contractuel au respect des stipulations de 1856, puisqu'elle .
n'est pas signataire. Elle ne peut non plus se prévaloir de ces
stipulations comme tierce Partie, en faveur de laquelle les

contractants auraient créé un droit conventionnel, parce que,
quoi qu’il en soit en général de la possibilité de créer dans
39 OPINION INDIVIDUELLE DE M. NEGULESCO

une convention internationale un droit en faveur d’un tiers,
il paraît bien que cette éventualité ne peut guère être admise
en l'espèce, étant donné que la Convention de 1856 ne fait
aucune mention de la Suède, ni comme devant puiser direc-
tement un droit dans ces stipulations, ni même comme devant

x

profiter de ces stipulations. Néanmoins, à raison du caractère
objectif du règlement de la question des îles d’Aland par le
Traité de 1856, la Suède peut, comme Puissance immédiatement
intéressée, réclamer le respect des stipulations de ce Traité
tant que les Parties contractantes ne l’ont pas abrogé. Cela
est d'autant plus vrai que la Suède a toujours revendiqué ce
droit et qu'il ne lui a jamais été contesté par les Puissances
signataires. »

En vertu des considérations ci-dessus, le soussigné doit con-
clure que l’article 435, alinéa 2, du Traité de Versailles, avec
ses annexes, a abrogé les stipulations du Traité du 20 novembre
1815 relatives à la zone franche du Pays de Gex et n’a pas
abrogé les stipulations du Traité de Turin du 16 mars 1816,
relatives à la zone franche de la Haute-Savoie.

Les faits antérieurs au Traité de Versailles jugés pertinents
par la Cour et qui ont motivé la rédaction de l’article 435,
alinéa 2, qui contient la déclaration des Hautes Parties contrac-
tantes que les stipulations anciennes « ne correspondent plus
aux circonstances actuelles », peuvent, par application de la
clause vebus sic stantibus, conduire à l’abrogation du Traité
du 16 mars 1816 relatif à la zone franche de la Haute-Savoie,
en vertu d’un accord librement conclu entre la France et la

Suisse.

(Signé) DEMETRE NEGULESCO.
